Title: To George Washington from James Seagrove, 5 July 1792
From: Seagrove, James
To: Washington, George



Sir
Rocklanding Oconee River [Ga.] July 5 1792

The information, which I am about to give appearing to me of importance to the United States, I hope will plead my excuse for thus intruding on your moments of retirement.
In my dispatch of the 14th Ulto to the Secretary of War I promised to procure what information I could respecting a Spanish Officer which General McGillivray mentions in his letter to me of the 18th of May, a Copy of which you have herewith.
I find, on enquirey of the Indian Chiefs now with me, that this Spanish Officer is the same person that I have mentioned in my former letters as a Spanish resident or Agent, who had arrived from New Orleans and lived in a House of General McGillivray’s at little Tallassie.
It remains no longer a doubt who this person is, and his business in the Creek Nation. His name is Olivar a Frenchman born a Captain in the Spanish Army, wears the Uniform of the Regiment of Leuiseana, sent by the immediate orders of the Barron Caron du Lette, Governor of New Orleans, as an Agent (or perhaps something more) to conduct affairs in the Creek Nation.
It would appear by the Stile of General McGillivrays letter to me, that this Spanish Agent had just arrived and that he was a Stranger to him or his business, this was not the case, for it is well

known and I can produce unquestionable proofs that he had then been several months at McGillivrays own house at little Tallassie. the general took much pains in sending for a number of Chiefs and introduced this Spaniard to them as their great friend who was come to live among them, and to do great things for them. It can also be made appear that the general was riding about the Country with this Spaniard at the time when By his engagements he ought to have been with me.
I have not a doubt but that the arrival of this Spanish Agent was in Consequence of a preconcerted plan between McGillivray and the Spaniards on his visit last winter to their possessions and that Captain Olivar, is to be his successor in the Creek land. For you must know that the general is again gone with nearly the whole of his property into New Orleans, and I doubt whether he returns, certain it is that he hath engaged to attend the Spanish treaty, with the Indians at Pensacola in September next.
As soon as General McGillivray quit the nation Captain Olivar, threw of[f] all Mask, by calling meetings in the Towns, and directing what the Indians should, and should not do. He in the most public and positive manner forbids them parting with a foot of land to the United States, and also forbids their running the boundary line between them & Georgia, and positively tells the Indians not to have any thing to do with the Americans, It is said by several persons (but I cannot vouch for the truth of it) that he has gone so far in the upper Towns as to advise the Indians turning out against our people on the Western Waters, I think this not improbable, for about ten days past he had the impudence to come into the lower Towns, and give out public Talks, advising the Indians not to come near me, & on no account to run the line. This I have from persons who were present & heard him. I am happy in being able to inform you that he met a very cool receiption in the lower Towns. The Indians who had been with me had returned home and influenced their people so much in our favor that he found it convenient to make a speedy retreat to little Tallassie.
A Brother in law of general McGillivrays (a white man) who lives at Tallassie, of the name of Weatherford, is now here who confirms what I have related of this Spanish Agent, & further says that he hath at McGillivrays house a quantity of Goods,

which he distributes among the Indians—that he draws orders on Government in favor of all Indians going to Orleans, who received goods and Ammunition, which they bring up in boats and that they have a Constant intercourse in this way—that he has engaged in securing the Chiefs to attend the Treaty at Pensacola, that it was much talked of in the nation that one object of the Spanish Treaty would be to obtain leave to erect Forts and establish garrisons on the Creek lands.
Those matters seem of so much moment—come so direct, and I beleive unquestionably true, that I have lost no time in giving you notice thereof.
I cannot account for this interferrence of the spaniards I some times think that Captain Olivar, cannot be supported by his Government in such doings, and that he is exceeding his instructions.
By the Secretary of Wars dispatch to me of the 30th of April, it would appear that a good understanding exists between the United States and Spain.
In consequence of the secretary of Wars directions in the dispatch alluded to above—I wrote a line to the Governor of St Augustine in order to feel his pulse on the occasion, as well as to know from him, what they had done with Bowles, a Copy of our correspondance you have herewith.
My communications to the Secretary of War of the 24th May together with my letter to General McGillivray of the 21st of the same month, and my talks to the Indians, I must pray your perusal of.
I find that the Spanish Agent is on very friendly terms with Bowles successor in the Nation, a Man of the name of Wellbanks.
I cannot help expressing my fears to you, that the Spaniards are playing a double game with us on the score of Mr Bowles, My Opinion is, that they will make him useful to their views, their very kind treatment of him, since he has been among them, cannot fail to create suspicion in the breast of any one as well acquainted as I am with Spanish want of linity to actual prisoners especially such as have offended against their government. Bowles hath not been confined by them, and it is a doubt with me, but what appeared a capture of him to us, was in fact a concerted plan with him, He is sent to spain but not in confinement, why send him there—sure the Governor of New Orleans or the

Captain general at the Havana, are possessed with powers equal to punishing or acquiring a Man of Mr Bowles character. I fear there is some dark & dangerous business in contemplation among those people. I fear General McGillivray is not faithful to the United States, and I have my su[s]picions that if any mischief is abruing he is deeply engaged in it, I never expect he will come forward as an active character in the field, he wants spirit, and this is the reason of his placing Olivar, in his stead, and of his withdrawing to the Spaniards as an asslum, Olivar is represented to me as a Man of good address, who speaks the French, Spanish and English languages equally well.
I fear the reason of McGillivrays not meeting me, and his not forwarding the business of the Treaty made at New York, as well as his evasive conduct to all the pressing arguments made use of to him by the Secretary of War, and myself arrose from preconcerted plans with his Spanish and English friends, and not from any real opposition the Indians made thereto.
Agreeable to my instructions I have laboured very hard to replace this ungreatful Man in the confidence of his countrymen, which he had lost from his duplicity, and want of resolution, I fear I shall be censured by the Indians who are our friends for my Zeal in his behalf, I assure you that nine out of ten of them now dispise him and seldom mention his name but with disrespect.
I concieved it my duty to have Major Call, the commander of the Federal troops, & Mr Ellicott the surveyor present at my communications with the Indians in order that they might witness the situation of Matters and act accordingly.
It is truly disagreeable to me but duty to you impells me to mention, that this once valuable Officer hath resigned himself to so continual a state of intoxication with strong liquors, as to render him totally incapable of acting or even judging of what is proper in the line of his duty[.] I have already hinted this to the Secretary of War and referred him to the Officers who went from this for further information.
Notwithstanding the untoward State the Creek nation is represented to be in by General McGillivray I think I can venture to assure you, that I shall be able to keep them from breaking with us, if not restore them to order and get all matters settled with them. I hope you will see the necessity of my having it in my

power to supply them occasionally. you are too well acquainted with the nature of Indians for me to say more to you on this head as well as the precarious situation of those people at present.
In the execution of these as well as in any other matters you are pleased to commit to my care I can only say that fidelity & industry in me Shall not be wanting.
I have left open the Secretary of Wars dispatches for your persual, Should any thing further offer of consequence I shall forward it by express. I have the honor to be &c.

James Seagrove

